UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	April 30, 2014 Item 1. Schedule of Investments: Putnam Low Volatility Equity Fund The fund's portfolio 4/30/14 (Unaudited) COMMON STOCKS (97.1%) (a) Shares Value Aerospace and defense (2.0%) Boeing Co. (The) 1,349 $174,048 General Dynamics Corp. 3,012 329,663 L-3 Communications Holdings, Inc. 1,100 126,907 Air freight and logistics (1.3%) United Parcel Service, Inc. Class B 4,313 424,831 Airlines (1.1%) Alaska Air Group, Inc. 1,041 97,937 Copa Holdings SA Class A (Panama) 503 68,046 Southwest Airlines Co. 8,134 196,599 Banks (3.3%) BankUnited, Inc. 3,989 131,597 JPMorgan Chase & Co. 6,183 346,124 M&T Bank Corp. 2,543 310,271 Signature Bank (NON) 1,575 187,142 Wells Fargo & Co. 1,010 50,136 Beverages (2.7%) Dr. Pepper Snapple Group, Inc. 5,205 288,461 PepsiCo, Inc. 6,572 564,469 Chemicals (3.6%) Albemarle Corp. 2,219 148,762 International Flavors & Fragrances, Inc. 2,241 220,783 PPG Industries, Inc. 1,962 379,882 Scotts Miracle-Gro Co. (The) Class A 1,194 73,085 Sigma-Aldrich Corp. 3,284 315,954 Commercial services and supplies (1.3%) Cintas Corp. 1,451 85,507 Stericycle, Inc. (NON) 1,029 119,817 Waste Management, Inc. 4,856 215,849 Diversified financial services (1.5%) Berkshire Hathaway, Inc. Class B (NON) 3,568 459,737 Diversified telecommunication services (1.7%) Verizon Communications, Inc. 11,417 533,516 Electric utilities (2.1%) ITC Holdings Corp. 1,532 56,638 PPL Corp. 6,199 206,675 Southern Co. (The) 8,495 389,326 Energy equipment and services (0.1%) Dril-Quip, Inc. (NON) 417 47,171 Food products (1.5%) General Mills, Inc. 3,045 161,446 Hershey Co. (The) 3,102 298,536 Health-care equipment and supplies (0.7%) C.R. Bard, Inc. 824 113,160 Stryker Corp. 1,271 98,820 Health-care providers and services (2.5%) Cardinal Health, Inc. 2,507 174,262 Henry Schein, Inc. (NON) 955 109,090 Laboratory Corp. of America Holdings (NON) 1,047 103,339 McKesson Corp. 1,427 241,434 Mednax, Inc. (NON) 1,597 94,622 Patterson Cos., Inc. 1,913 77,859 Hotels, restaurants, and leisure (2.8%) McDonald's Corp. 4,906 497,370 Starbucks Corp. 5,284 373,156 Household products (1.7%) Kimberly-Clark Corp. 4,224 474,144 Procter & Gamble Co. (The) 820 67,691 Industrial conglomerates (2.5%) 3M Co. 693 96,389 Danaher Corp. 5,205 381,943 General Electric Co. 5,570 149,777 Roper Industries, Inc. 1,120 155,624 Insurance (9.2%) ACE, Ltd. 2,836 290,180 Alleghany Corp. (NON) 323 131,778 Allied World Assurance Co. Holdings AG 1,374 147,966 Aon PLC 3,351 284,433 Arch Capital Group, Ltd. (NON) 2,377 136,250 Aspen Insurance Holdings, Ltd. 1,834 83,961 Axis Capital Holdings, Ltd. 2,305 105,454 Chubb Corp. (The) 4,408 405,888 Everest Re Group, Ltd. 903 142,701 PartnerRe, Ltd. 1,100 115,940 ProAssurance Corp. 2,854 129,629 RenaissanceRe Holdings, Ltd. 1,637 165,681 Travelers Cos., Inc. (The) 5,026 455,255 Validus Holdings, Ltd. 3,869 143,424 W.R. Berkley Corp. 3,700 163,688 Internet and catalog retail (1.3%) Priceline Group, Inc. (The) (NON) 354 409,844 Internet software and services (3.1%) Google, Inc. Class A (NON) 788 421,485 Google, Inc. Class C (NON) 788 415,008 VeriSign, Inc. (NON) 2,894 136,539 IT Services (5.3%) Accenture PLC Class A 1,834 147,123 Amdocs, Ltd. 3,748 174,394 Automatic Data Processing, Inc. 5,208 406,015 Broadridge Financial Solutions, Inc. 3,572 136,950 DST Systems, Inc. 1,412 130,172 Gartner, Inc. (NON) 2,251 155,184 MasterCard, Inc. Class A 6,950 511,173 Media (2.4%) Madison Square Garden Co. (The) Class A (NON) 902 49,249 Omnicom Group, Inc. 2,140 144,835 Scripps Networks Interactive Class A 831 62,383 Thomson Reuters Corp. (Canada) 3,267 118,200 Viacom, Inc. Class B 4,347 369,408 Multi-utilities (0.9%) CMS Energy Corp. 2,609 79,079 PG&E Corp. 4,336 197,635 Multiline retail (1.4%) Dillards, Inc. Class A 460 45,048 Dollar Tree, Inc. (NON) 2,025 105,442 Target Corp. 4,784 295,412 Oil, gas, and consumable fuels (9.3%) Chevron Corp. 5,656 709,941 ConocoPhillips 4,004 297,537 EQT Corp. 813 88,609 Exxon Mobil Corp. 10,371 1,062,093 Kinder Morgan, Inc. 2,883 94,159 Occidental Petroleum Corp. 2,690 257,568 Phillips 66 2,236 186,080 Spectra Energy Corp. 2,925 116,152 Williams Cos., Inc. (The) 2,840 119,763 Pharmaceuticals (9.6%) AbbVie, Inc. 2,500 130,200 Eli Lilly & Co. 5,751 339,884 Forest Laboratories, Inc. (NON) 2,357 216,632 Johnson & Johnson 8,184 828,957 Merck & Co., Inc. 11,928 698,504 Perrigo Co. PLC 848 122,841 Pfizer, Inc. 21,839 683,124 Professional services (0.7%) Equinix, Inc. 1,539 108,977 Verisk Analytics, Inc. Class A (NON) 1,835 110,265 Real estate investment trusts (REITs) (2.5%) Public Storage (R) 2,490 437,020 Simon Property Group, Inc. (R) 1,961 339,645 Road and rail (1.6%) Union Pacific Corp. 2,712 516,446 Semiconductors and semiconductor equipment (0.6%) Maxim Integrated Products, Inc. 5,870 190,423 Software (5.5%) FactSet Research Systems, Inc. 1,217 129,611 Intuit, Inc. 3,713 281,260 MICROS Systems, Inc. (NON) 2,474 127,411 Microsoft Corp. 17,844 720,898 Oracle Corp. 8,034 328,430 Synopsys, Inc. (NON) 3,811 143,370 Specialty retail (3.7%) Aaron's, Inc. 1,439 42,407 Advance Auto Parts, Inc. 736 89,269 AutoZone, Inc. (NON) 309 164,972 Bed Bath & Beyond, Inc. (NON) 1,824 113,325 Home Depot, Inc. (The) 6,333 503,537 Lowe's Cos., Inc. 2,540 116,611 PetSmart, Inc. 1,054 71,335 TJX Cos., Inc. (The) 1,232 71,678 Technology hardware, storage, and peripherals (3.0%) Apple, Inc. 1,589 937,653 Textiles, apparel, and luxury goods (0.7%) VF Corp. 3,885 237,335 Tobacco (3.2%) Altria Group, Inc. 15,086 605,099 Lorillard, Inc. 6,793 403,640 Trading companies and distributors (0.4%) MRC Global, Inc. (NON) 1,679 49,010 MSC Industrial Direct Co., Inc. Class A 824 75,033 Wireless telecommunication services (0.3%) SBA Communications Corp. Class A (NON) 1,092 98,018 Total common stocks (cost $27,452,605) PURCHASED OPTIONS OUTSTANDING (1.6%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Nov-14/$155.00 $26,673 $37,959 SPDR S&P rust (Put) Apr-15/164.00 28,029 133,676 SPDR S&P rust (Put) Mar-15/164.00 28,820 124,761 SPDR S&P rust (Put) Feb-15/163.00 25,390 90,553 SPDR S&P rust (Put) Jan-15/162.00 26,289 77,666 SPDR S&P rust (Put) Dec-14/158.00 26,410 54,089 Total purchased options outstanding (cost $860,475) INVESTMENT COMPANIES (0.9%) (a) Shares Value SPDR S&P rust 1,539 $289,994 Total investment companies (cost $289,226) SHORT-TERM INVESTMENTS (3.1%) (a) Shares Value Putnam Short Term Investment Fund 0.06% (AFF) 490,993 $490,993 SSgA Prime Money Market Fund zero % (P) 500,000 500,000 Total short-term investments (cost $990,993) TOTAL INVESTMENTS Total investments (cost $29,593,299) (b) WRITTEN OPTIONS OUTSTANDING at 4/30/14 (premiums $55,538) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) May-14/$194.00 $54,444 $14,973 SPDR S&P rust (Call) May-14/191.50 13,775 8,706 SPDR S&P rust (Call) May-14/192.00 66,909 23,660 SPDR S&P rust (Call) May-14/188.50 14,523 18,444 SPDR S&P rust (Call) May-14/192.00 12,707 166 Total Key to holding's abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $31,495,105. (b) The aggregate identified cost on a tax basis is $29,610,098, resulting in gross unrealized appreciation and depreciation of $3,324,723 and $540,007, respectively, or net unrealized appreciation of $2,784,716. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $1,998,042 $4,929,540 $6,436,589 $525 $490,993 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $67,245 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to generate additional income for the portfolio and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settle dates. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return of a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $19,284 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $3,880,816 $— $— Consumer staples 2,863,486 — — Energy 2,979,073 — — Financials 5,163,900 — — Health care 4,032,728 — — Industrials 3,482,668 — — Information technology 5,493,099 — — Materials 1,138,466 — — Telecommunication services 631,534 — — Utilities 929,353 — — Total common stocks — — Investment companies $289,994 $— $— Purchased options outstanding — 518,704 — Short-term investments 990,993 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(65,949) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $518,704 $65,949 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) $170,000 Written equity option contracts (contract amount) $170,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Deutsche Bank AG Total Assets: Purchased options# 37,959 480,745 518,704 Total Assets $37,959 $480,745 $518,704 Liabilities: Written options# 57,243 8,706 65,949 Total Liabilities $57,243 $8,706 $65,949 Total Financial and Derivative Net Assets $(19,284) $472,039 $452,755 Total collateral received (pledged)##† $— $472,039 $472,039 Net amount $(19,284) $— $(19,284) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Excludes premiums, if any. Additional collateral may be required from certain brokers based on individual agreements. Covered by master netting agreement. Any over-collateralization of total financial and derivative net assets is not shown. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 26, 2014
